Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

IDS
The information disclosure statement (IDS) submitted on 6/19/2020 includes documents that provide only English abstracts.  Specifically, IDS documents EP-3580580, WO2018146430 and RU2628671 are not in English except for the abstract portion. Thus, they have been placed in the application file and considered only to the best of examiner’s abilities based on the provided abstracts.  
Claim Objections
Claim 2 is objected to for minor formality issues. Please change the word “rotably” in line 2 of claim 2 to “rotatably”. Correction is required.
Further, dependent claim 14 is objected for having preamble different from the independent claim 1, upon which claim 14 depends. The preamble of a dependent claim needs match the preamble of its independent claim upon which it depends. Correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Regarding claim 9, it is noted that the word "preferably" renders the claimvague and indefinite because it does not positively identify the claimed limitations, i.e., the metes and bounds of the claim is not clear to a person possessing the ordinary level of skill in the pertinent art. It is not clear what rotor structure is used. Further, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase “preferably” makes the limitation optional, and therefore it is not positively claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 14 Is/are rejected under 35 TJ.S.C. 102(a) (1) as being anticipated by James Hebert (US Patent No. 10,705,187, hereinafter Hebert).
Referring to claim 1, Hebert discloses a flying apparatus for calibrating a radar system (Abstract, “An aerial drone or unmanned aerial vehicle (UAV) is provided for radar calibration testing”. FIG. 6, 610), comprising: 
a base body, wherein the base body (FIG. 3, “120”, and figures 6 and 7) comprises: 
at least one rotor adapted to generate lift (FIG. 3 and Col. 3, lines 3-5, “propeller 310 at the nose 130 denotes an example propulsion mechanism for the drone 110”. Note that the rotor is equivalent to the propeller), 
a drive configured to drive the rotor (FIG. 3 and 8 and Col. 4, lines 42-45, “drone 810 featuring the propeller 310 and accompanying engine at the tail 140”. Col. 5, lines 15-18, “The propeller 310 can be connected to an engine or motor, either installed at the nose 130 or the tail 140, and symbolically illustrates an exemplary powered propulsion mechanism of the drone 110,” note that the engine or motor is equivalent to the drive and it drives or lifts the drone by providing propulsion to the propellers), and a control unit configured to control a flying operation of the flying apparatus (Col. 8, lines 20-35, “The inertial navigator 480 includes communication circuitry for receiving control signals transmitted by ground control”. Col. 9, lines 28-30, “inertial navigator 480 controls the drone 110 to fly in accordance with a predetermined flight path 250 around or across the front of a radar 180”, note that the inertial navigator 480 is equivalent to the control unit and it receives controls signals from the ground control and it controls navigational operations of the drone, thus, it reads on the control unit configured to control a flying operation of the flying apparatus); and 
a radar reflective structure (Col. 3, lines 1-5, “exemplary drone includes at least one passive corner reflector that may be attached to the second side of the airframe to reflect incident radar signals impinging upon the exemplary drone”. Figure 4, “440”), 
wherein at least one part of the radar reflective structure is movably mounted to the base body (Col. 6, lines 8-10, “Any number of passive corner reflectors 440 may be mounted at any location on the drone 110”), 
and wherein the at least one part can be moved actively or passively (Col. 6, lines 2-4, “at least one passive corner reflector 440 is removably attached to the starboard surface 430”. Note that either whole or part of the radar reflective structure are movably mounted (or attached) to the base body while some fixtures are non-movably mounted (e.g., wings 150 in figure 3). Further, note that removably attached reflector implies that it can be removed actively, e.g., an operator can actively detach or remove them. Thus, at least the reflective structure can be actively moved).
Referring to claim 4, Hebert discloses the flying apparatus of claim 1, wherein the base body is at least partially surrounded by the radar reflective structure (Hebert, Col. 3, lines 1-5, “The exemplary drone includes at least one passive corner reflector that may be attached to the second side of the airframe to reflect incident radar signals impinging upon the exemplary drone thereby passively enhancing the drone's radar cross-section”. Note the reflector (or reflective structure) is only at the designated areas of the airframe (or base body)) .
Referring to claim 14, Hebert discloses the flying apparatus of claim 1 for calibrating a radar system (Hebert, Col. 1, lines 15-19, “The invention relates generally to an unmanned aerial vehicle (UAV) for in-flight calibration of remote radar systems”. Col. 1, lines 33-35, “One conventional technique for testing or calibrating radar systems entails flying a manned aircraft around or near the radar installation”, note that Hebert clearly discloses drones or flying apparatus or UAVs for radar signal calibration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Bell (US 5,150,122).
Referring to claim 2, Hebert discloses the flying apparatus of claim 1.
Hebert is not relied on for disclosing wherein the at least one part of the radar reflective structure is rotably mounted to the base body.
However, mounting rotatably reflective elements on radar testing equipment is conventional in the art as disclosed by Bell bellow.
Bell discloses wherein the at least one part of the radar reflective structure is rotably mounted to the base body (Claim 14, “said reflector being mounted for rotation, and a drive to rotate said reflector”. Col. 4, lines 41-45, “The rotation may be provided by mounting at least part of the reflector for rotation and providing a drive to rotate it”. Also see Claim 14, reflector being mounted for rotation, and a drive to rotate said reflector to provide a radar return having a mixed Doppler shift”. Note that the reflector (equivalent to reflective structure) is mounted for rotation so it will be rotated and therefore provide a mixed Doppler shift, thus, it is rotably (rotatably) mounted to the base body).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Bell so that the rotably (or rotatably) mounted reflector provides a radar return having a mixed Doppler shift, for the purpose of reading a more accurate radar cross section reading. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 15, Hebert discloses a method for calibrating a radar system (Abstract, “An aerial drone or unmanned aerial vehicle (UAV) is provided for radar calibration testing”. FIG. 6, 610), wherein the method comprises:
flying a flying apparatus, in particular the flying apparatus of claim 1, through a detection range of the radar system (Col. 1, lines 39-42, “aircraft flying through the area might be used to calibrate the radar system if the flight path and time of arrival of the aircraft are known in advance by radar personnel”. Col. 9, lines 14-18, “to fly in accordance with a predetermined flight path 250 around or across the front of a radar 180”. Abstract, “An aerial drone or unmanned aerial vehicle (UAV) is provided for radar calibration testing”. Also see the rejection of claim 1. Note that the UAV or drone described in abstract and figures 1-3 and 6-7 is used for the purpose of flying it in positions within the range of the radar system so that the radar signal can be detected and accordingly the radar system is calibrated. The entire intended purpose of the UAV or drone is flying to through the detection range of the radar system in order to calibrate it);
reflecting a radar signal from a radar reflective structure of the flying apparatus (Abstract and Col. 3, lines 1-5, “exemplary drone includes at least one passive corner reflector that may be attached to the second side of the airframe to reflect incident radar signals impinging upon the exemplary drone”. Col. 2, lines 60-67, “passive corner reflector that may be attached to the second side of the airframe to reflect incident radar signals impinging upon the exemplary drone thereby passively enhancing the drone's radar cross-section.”. Col. 3, 19-20, “a test radar 180 emits electromagnetic signals to the drone 110 and receives reflected signals therefrom”.  Note that the UAV or drone described in abstract and figures 1-3 and 6-7 is used for the purpose of flying it in positions and to receive signals from the Radar system and reflect them back), 
wherein at least one part of the radar reflective structure is movably mounted to a base body of the flying apparatus (Col. 6, lines 2-4, “at least one passive corner reflector 440 is removably attached to the starboard surface 430”. Note that either whole or part of the radar reflective structure are movably mounted (or attached) to the base body while some fixtures are non-movably mounted (e.g., wings 150 in figure 3). Further, note that removably attached reflector implies that it can be removed actively, e.g., an operator can actively detach or remove them. Thus, at least the reflective structure can be actively moved); 
detecting the reflected signal with the radar system (Col. 7, lines 36-40, “The radar signals incident upon the drone 110 are detected by blade antennas 330 and then coupled to the receiver 510, which measures frequency, phase, amplitude and angle of arrival of the incident radar wave, and the radar waveform's characteristics, polarization and space position”); and 
calibrating the radar system based on the detected reflected signal while taking into account at least one part of the radar reflective structure relative to the base body (Col. 4, line 66 to Col. 5, lines 10, “an aerial drone 110 or an unmanned aerial vehicle (UAV) configured for calibrating or testing a land-based or shipborne radar system”).
Hebert is not relied on for taking into account the movement of the at least one part of the radar reflective structure relative to the base body.
In an analogous art, Bell discloses taking into account the movement of the at least one part of the radar reflective structure relative to the base body (Claim 14, “said reflector being mounted for rotation, and a drive to rotate said reflector”. Col. 4, lines 41-45, “The rotation may be provided by mounting at least part of the reflector for rotation and providing a drive to rotate it.” Claim 14, “reflector being mounted for rotation, and a drive to rotate said reflector to provide a radar return having a mixed Doppler shift”. Note that the reflector (equivalent to reflective structure) is mounted for rotation so it will be rotated and therefore provide a mixed Doppler shift, thus, it is (rotatably) mounted to the base body. Further note that the reflector is mounted for rotation, thus, the detection and calibration are considered along with the movement of the at least one part of the radar reflective structure relative to the base body).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Bell so that the rotably (or rotatably) mounted reflector provides a radar return having a mixed Doppler shift, for the purpose of reading a more accurate radar cross section reading. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Heumphreus (US 2016/0018451).
Referring to claim 5, Hebert discloses the flying apparatus of claim 1.
Hebert is not relied on for the radar reflective structure comprises reflective and non-reflective elements.
In an analogous art, Heumphreus discloses wherein the radar reflective structure comprises reflective and non-reflective elements (Heumphreus, Par. 11, “The RF reflecting element may also include an RF absorbing foam at one or more edges of the curved reflecting element”. Par. 27, “the RF radiating component is a radar array, the product is an aircraft, a spacecraft, a missile, or another platform, and the device under test is a component of the product that may be subject to RF interference due to RF signals from the RF radiating component.” Note that an RF reflecting element (equivalent to reflective structure) is used that includes RF reflective elements and RF absorbing elements. The RF absorbing part or foam is equivalent to the claimed non-reflective element).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Heumphreus so that the RF non-reflective element may mitigate RF energy reflections toward the reflective element and also reduce risk of damage to the reflective element. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Kim (US 2008/0007707).
Referring to claim 6, Hebert discloses the flying apparatus of claim 1.
However, Hebert is not relied on for wherein the radar reflective structure comprises a cylindrical structure.  
However, Kim discloses wherein the radar reflective structure comprises a cylindrical structure (Kim, Par. 3, “radar . . . using a cylindrical reflector, wherein cylindrical reflector provided with a structure having a plurality of reflection . . . with reflection accuracy of 0.5.degree. unit attached on an internal surface of the caliber thereof”).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Kim by using a well-known cylindrical reflector and thus providing a more stable reflective structure. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Hansen (US 6234634).
Referring to claim 8, Hebert discloses the flying apparatus of claim 1.
Hebert is silent on wherein the radar reflective structure comprises at least one reflective panel, which is mounted to the base body with an elongated connecting piece.
However, Hansen discloses wherein the radar reflective structure comprises at least one reflective panel, which is mounted to the base body with an elongated connecting piece (Col. 1, lines 6-14, “plurality of elongated, reflective elements for interacting with the electromagnetic waves”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Hansen by using a well-known technique of with an elongated connecting piece for mounting a reflective panel to the base body, so that it can be detached easily. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Fahrenfeld (US 2020/0363529)
Referring to claim 9, Hebert discloses the  flying apparatus of claim 1, but Hebert is not relied on for wherein the reflective structure comprises a rotor structure, which is preferably different from the at least one rotor configured to generate lift.
In an analogous art, Fahrenfeld discloses wherein the reflective structure comprises a rotor structure, which is preferably different from the at least one rotor configured to generate lift (FIG. 2B, 7A, and Par. 45, “The rotary wing aircraft 200 may be a multi-rotor UAV. For example, a multi-rotor UAV may be assembled to include multiple rotors, one attached to each motor and a plurality of blades may revolve around each rotor. FIG. 2B is a diagram illustrating an example rotary wing aircraft with a plurality of motors 220 and rotors 230”. Par. 74, “FIG. 7A is a diagram illustrating multiple blades each including a portion having a reflectivity that differs from other portions. A motor of the aircraft 200 may include 4 enhanced reflective portions 71P, 72P, 74P and 75P respectively coated on 4 blades 71, 71, 74 and 75 of the same rotor and each patterns of enhanced reflective portion may be coated on each blade at the same position with respect to a center Cm of motor”.  Par. 82, “aircraft 120 may have 2 enhanced reflective portions coated on one blade of the rotor”. Note that claim language uses the word “preferably”. Thus, it is not clear if the rotors of the reflectors are different from lift rotors. The word, “preferably” makes the claim ambiguous and therefore rotors in Fahrenfeld read on the claim language).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Fahrenfeld by using rotors for the reflective structure, for the purpose of creating Doppler frequencies to be defined for the predetermined pattern of enhanced reflective portions and thus identify changes or relative relationships between the Doppler frequency returns of the return signal based on relationships of the enhanced reflective portion (see Fahrenfeld, Par. 89). Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of XIE (US 2018/0156897)
Referring to claim 10, Hebert discloses the flying apparatus of claim 1, but is silent on wherein the reflective structure is configured to reflect an incoming radar signal in at least two different directions.
In an analogous art, XIE discloses wherein the reflective structure is configured to reflect an incoming radar signal in at least two different directions (Par. 144, component 30 to rotate the reflector 36, such that the reflector 36 can reflect the signal toward  plurality of directions”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of XIE by providing the reflective structure to reflect radar signals in multiple directions, thus obtaining a more accurate radar location based on multiple signals scattered at different directions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Gheorghian (US 2020/0203847).
Referring to claim 11, Hebert discloses the flying apparatus of claim 1, but is not relied on for a control, which is configured to control the movement, in particular a rotation, of the at least one part of the radar reflective structure.
Gheorghian discloses a control, which is configured to control the movement, in particular a rotation, of the at least one part of the radar reflective structure (at least Par. 34, “positioning system may allow for independent control of the rotation 222 of each reflector 204, 208 about its respective vertical axis of rotation”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Gheorghian for the purpose of controlling rotation of reflective structure so that they can be adjusted and provide reflection of signals accurately. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Wildman (US 2018/0115276).
Referring to claim 12, Hebert discloses the flying apparatus of claim 1.
Hebert is not relied on for a receiving unit configured to receive a control command for controlling the movement of the at least one part of the radar reflective structure.
In an analogous art, Wildman discloses a receiving unit configured to receive a control command for controlling the movement of the at least one part of the radar reflective structure (Par. 127 and FIG. 18, “wireless interface 1818 may wirelessly receive user input including instructions . . . the rotation of primary reflectors 102, and/or the tilt of primary reflectors 102”, note that the interface 1818 receives wireless commands and instructions for rotation of the reflectors 102, thus, it includes a receiver).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Wildman for the purpose of controlling rotation of reflective structure remotely at will so that they can be adjusted as needed in real time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of 	).
Referring to claim 13, Hebert discloses the flying apparatus of claim 1, wherein the flying apparatus is a drone (Hebert, FIG. 3 and Abstract and at least Col. 2, lines 33-44, “the platform embodiments incorporate an exemplary unmanned aerial vehicle (UAV) or aerial drone to mitigate problems associated with the conventional techniques. The exemplary drone, being much smaller and thereby less expensive to fuel and operate than a manned aircraft”).
Hebert is silent on drone being a quadcopter or other multicopter drone.
In an analogous art, SJOLUND discloses a quadcopter or other multicopter drone used for calibration (Par. 89, “an autonomous or radio controlled drone type device, such as quadcopter or car with antenna having controllable height, may be used for the calibration process”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of SJolund for the purpose of providing the drone with better roll, pitch rotation, lift capability and speed. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Allowable Subject Matter

Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the limitations “a rotation axis of the at least one part of the reflective structure is identical to at least one rotor axis, or wherein the rotation axis of the at least one part of the reflective structure passes through the center of gravity of the flying apparatus”, as in claim 3, and the limitation “the reflective and non-reflective elements are alternately arranged on a surface of the cylindrical structure”, as in claim 7, along with the limitations of the intermediate and base claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644